Citation Nr: 1110552	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-37 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation prior to February 20, 2009 for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 30 percent as of February 20, 2009 and prior to October 19, 2010 for bilateral hearing loss.

3.  Entitlement to an initial evaluation in excess of 40 percent as of October 19, 2010 for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to July 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for bilateral hearing loss.

A March 2009 decision review officer (DRO) decision indicates that the RO granted service connection for hearing loss in the right ear and assigned a noncompensable rating, effective November 21, 2006.  In an April 2010 decision, the Board granted service connection for left ear hearing loss.  Next, in an April 2010 rating decision, the RO effectuated the grant of service connection for bilateral hearing loss and assigned a noncompensable rating, effective November 21, 2006, and increased the evaluation to 30 percent disabling, effective February 20, 2009.  Subsequently, in a December 2010 rating decision, the RO increased the evaluation to 40 percent disabling, effective October 19, 2010.  The Veteran was advised of the above grants of increased rating; however, he did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Thus, this appeal continues.    

In January 2010, the Veteran testified at a personal hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record. 

In an April 2010 decision, the Board, in pertinent part, remanded the issue of entitlement to a initial compensable evaluation for bilateral hearing loss for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Prior to February 20, 2009, the competent and probative medical evidence of record demonstrates that, at its most limited, the Veteran's service-connected bilateral hearing loss was manifested by no more than level II in the right ear and level II in the left ear.

3.  As of February 20, 2009 and prior to October 19, 2010, the competent and probative medical evidence of record demonstrates that, at its most limited, the Veteran's service-connected bilateral hearing loss was manifested by no more than level VII in the right ear and level VI in the left ear.

4.  As of October 19, 2010, the competent and probative medical evidence of record demonstrates that, at its most limited, the Veteran's service-connected bilateral hearing loss is manifested by no more than level VIII in the right ear and level VI in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation prior to February 20, 2009 for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 4.85-4.87, Diagnostic Code 6100 (2010).  

2.  The criteria for an initial evaluation in excess of 30 percent as of February 20, 2009 and prior to October 19, 2010 for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 4.85-4.87, Diagnostic Code 6100 (2010).  

3.  The criteria for an initial evaluation in excess of 40 percent as of October 19, 2010 for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 4.85-4.87, Diagnostic Code 6100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by February 2007 and February 2009 letters.  In these letters, VA informed the Veteran that in order to substantiate a claim, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The claims for higher initial ratings for bilateral hearing loss arise from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, February 2007, November 2007, and February 2009 letters included the type of evidence necessary to establish a disability rating and effective date.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection with the claims for higher initial ratings, VA obtained a November 2006 private audiological examination report.  The Veteran was also provided VA audiological examinations in March 2007, February 2009, August 2010, and October 2010.  The VA examiners recorded pertinent examination findings and noted the Veteran's medical history.  All obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file.  The Board notes that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims for higher initial ratings for bilateral hearing loss.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West Supp. 2010).  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Ratings Schedule, under Diagnostic Code 6100, provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state licensed audiologist including a controlled speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2010).

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a) (2010).  Each ear is to be evaluated separately.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(b) (2010).  

The Court has noted that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


(CONTINUED ON NEXT PAGE)
A.  Rating Prior to February 20, 2009 

In March 2007, the Veteran was afforded a VA audiological examination.  Audiological testing performed showed the following puretone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
30
30
75
95
LEFT
30
35
75
90

Average puretone thresholds were 58 decibels in the right and left ears.  Speech recognition scores were 92 percent in the right and left ears.    

Based upon the results of the March 2007 VA audiological examination, a Roman numeral II is derived for the right and left ears from Table VI of 38 C.F.R. § 4.85.  A noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting the applicable rows with the applicable columns.  As a result, there is no basis in the schedule for an initial compensable rating prior to February 20, 2009.  38 C.F.R. § 4.85 (2010).

The Board notes that the Veteran submitted a November 2006 private audiological examination; however, it has not been accorded probative value because there is no indication that the evaluation was conducted in accordance with the Maryland CNC Test, which is a requirement for hearing testing for VA purposes.  38 C.F.R. § 4.85(a) (2010).

B.  Rating as of February 20, 2009 and prior to October 19, 2010

In February 2009, the Veteran was afforded a VA audiological examination.  Audiological testing performed showed the following puretone thresholds:



(CONTINUED ON NEXT PAGE)


HERTZ



1000
2000
3000
4000
RIGHT
35
35
75
95
LEFT
25
40
80
95

Average puretone thresholds were 60 decibels in the right and left ears.  Speech recognition scores were 54 percent in the right ear and 68 percent in the left ear.  

In August 2010, the Veteran was afforded a VA audiological examination.  Audiological testing performed showed the following puretone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
40
45
75
90
LEFT
40
45
80
90

Average puretone thresholds were 63 decibels in the right ear and 64 decibels in the left ear.  Speech recognition scores were 56 percent in the right ear and 60 percent in the left ear.  

Based upon the results of the February 2009 VA audiological examination, a Roman numeral VII is derived for the right ear from Table VI of 38 C.F.R. § 4.85.  A Roman numeral V is derived as the highest numeral for the left ear from Table VI of 38 C.F.R. § 4.85.  A 30 percent evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting the applicable rows with the applicable columns.  

Based upon the results of the August 2010 VA audiological examination, a Roman numeral VII is derived as the highest numeral for the right ear from Table VI of 38 C.F.R. § 4.85.  A Roman numeral VI is derived for the left ear from Table VI of 38 C.F.R. § 4.85.  Similar to the February 2009 examination results, a 30 percent evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting the applicable rows with the applicable columns.  As a result, there is no basis in the schedule for a higher rating prior to February 20, 2009 and as of October 19, 2010.  38 C.F.R. § 4.85 (2010).

C.  Rating as of October 19, 2010

In October 2010, the Veteran was afforded a VA audiological examination.  Audiological testing performed showed the following puretone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
45
50
85
100
LEFT
45
50
90
100

Average puretone thresholds were 70 decibels in the right ear and 71 decibels in the left ear.  Speech recognition scores were 56 percent in the right ear and 72 percent in the left ear.  

Based upon the results of the October 2010 VA audiological examination, a Roman numeral VIII is derived as the highest numeral for the right ear from Table VI of 38 C.F.R. § 4.85.  A Roman numeral VI is derived for the left ear from Table VI of 38 C.F.R. § 4.85.  A 40 percent evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting the applicable rows with the applicable columns.  As a result, there is no basis in the schedule for a higher rating as of October 19, 2010.  38 C.F.R. § 4.85 (2010).

The Board is aware of the Veteran's complaints at the January 2010 personal hearing before the undersigned Veterans Law Judge regarding the severity of his bilateral hearing loss; however, it must be reiterated that disability ratings for hearing impairment are derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann, 3 Vet. App. at 349.  There was no indication that the audiological evaluations produced test results which were invalid.  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claims for entitlement to an initial compensable evaluation prior to February 20, 2009, an initial evaluation in excess of 30 percent as of February 20, 2009 and prior to October 19, 2010, and an initial evaluation in excess of 40 percent as of October 19, 2010 for the Veteran's service-connected bilateral hearing loss.  See Gilbert, 1 Vet. App. at 55.

D.  Extraschedular Consideration

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2010); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  Evaluations in excess of that assigned are provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's bilateral hearing loss.  Moreover, the evidence does not demonstrate other related factors.  The Veteran has not required frequent hospitalization due to his bilateral hearing loss, and marked interference with employment has not been shown.  In the absence of any additional factors, the RO's failure to consider or to refer this issue for consideration of an extra-schedular rating was not prejudicial.


ORDER

An initial compensable evaluation prior to February 20, 2009 for bilateral hearing loss is denied.

An initial evaluation in excess of 30 percent as of February 20, 2009 and prior to October 19, 2010 for bilateral hearing loss is denied.

An initial evaluation in excess of 40 percent as of February 19, 2010 for bilateral hearing loss is denied.


____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


